                           Case 0:20-cv-61912-DPG Document 27-4 Entered on FLSD Docket 10/30/2020 Page 1 of 2



Clerk's File No.: 2009 R 706369, Group: 1

                                                             ORDER CERTIFIED COPIES                      REDACTION REQUEST
S    CFN DETAILS         DOCUMENT IMAGE
                                                     l   
                                                                                           J         
                                                                                                                              J
                        C! IN THE CIRCUﬂ' COURT OF 11-IE ELEVENTH J           CIRCUIT IN AND FOR MIAMI-BABE COUNTV, FLORIDA       .
                '     g.    fl'HE cousgrv COURT IN AND FOR MIAMI             0mm", FLORIDA. r
                        DIVISION
                        SLCIVIL                     /                    FINAL JUDGMENT FOR                                                                    .
                        El OTHER                                         REMOVAL OF TENANT

                        PLAINTIFF(S)                                             vs. DEFENDANT(S)

                                 0 9 / # / / / /1 /4/ma/4
                       ﬂoénﬂ/ @11
                                                                                                  7           a
                        CASE NUMBER: 0 ¢__ ya 5
                                                7                                      gg&§_//éj
                       This action was heard before the Court on Plaintiff‘s Complaint for Removal of

                       Tenant(s). On the evidence presented

                       IT IS ADJUDGED

                       1. That aﬂﬁnal
                                  y m e n t be entered in favor of the Plaintiff(s)

                                               ﬂ ’9 ﬂ-)/                     ; C5/1” / 9'
                       and against the Defendant(s)                      7/174 r / / ‘ /             / < / 4 / y m e 1’)

                                                                                                               for possession of the




                                                                                                                                                    :II3I;
                       premises located at and known as                      3/1/5— 5 4 ) 07 5457/ ‘                                                ““1

                                   47/4/77/ 1 W 9 .                                             g / g r s "
                                                                                                                                               .          , 0:.
                       Miami-Dada County, Florida. for which let Writ of Possession issue.                                                )9 3     8 5 77

                       2. That Plaintiff(s) recover from said Defendant(s) costs herein taxed in the sum of $ I} 7

                       for which let execution issue.




                       ORDERED in Miami-Dade County. Florida. this




                                                             . l i p ,   .             *




                    Plrrs Atty. or                        14/9 n 4 ;/                      7-;1/04                                    "
                    Judgment Holder’s                     3 {// ‘7 5 64/
                    Address                              7/7716 ”21%                             "        3/ g


                     CLKICT 72 REV. 3/03                                                                                      CleIk's web address: www.miami-dadoderk.corn   .




                            N 200 907 063 69 09/30/ 200 9 11:49: 50 Pg 1 of 1 Mia-Dade Cty, FL
        Bk 27030 Pg 4571 CF
Case 0:20-cv-61912-DPG Document 27-4 Entered on FLSD Docket 10/30/2020 Page 2 of 2
